Citation Nr: 9915393	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to July 
1955.  This is an appeal from a December 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office 
Cleveland, Ohio, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The basis for the 
decision was that there had been bad faith on the part of the 
veteran in creation of the overpayment.  The overpayment is 
in the amount of $9,265.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In June 1995 the veteran was found to be permanently and 
totally disabled for pension purposes and also entitled to 
the housebound benefit.  

3.  He was awarded improved disability pension beginning in 
April 1995 based on no income from any source as reported by 
him.  

4.  On an Eligibility Verification Report dated in May 1996, 
the veteran indicated that he, his spouse and child were each 
in receipt of Social Security benefits.  The veteran's 
initial payment was in August 1995.  

5.  In June 1996 the regional office terminated the veteran's 
award of improved disability pension effective in September 
1995 due to excess family income.  The overpayment in 
question resulted from this action.  

6.  While there was some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
receipt of his family Social Security benefits, there is no 
evidence of willful intent to obtain VA benefits to which he 
was not entitled.  Recovery of the indebtedness would 
seriously impair the veteran's ability to meet his necessary 
family living expenses.  


CONCLUSION OF LAW

There was no bad faith on the part of the veteran in creation 
of the overpayment of improved disability pension benefits.  
Recovery of the overpayment would be against the principle of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. § 1.965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

As indicated previously, the Regional Office Committee on 
Waivers and Compromises held that there had been bad faith on 
the part of the veteran in creation of the overpayment by 
failing to promptly report the receipt of his family's Social 
Security benefits to the VA.  Accordingly, his request for 
waiver of recovery of the indebtedness was denied.  

The law precludes waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  

In order to determine that bad faith exists, willful intent 
on the part of the debtor must be proven.  The burden of 
proof lies solely with the VA.  Bad faith generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  38 C.F.R. § 1.965.  

In this case, as noted previously, the record reflects that 
in early June 1995 the veteran was awarded improved 
disability pension benefits commencing in April of that year 
based on his report that neither he, his spouse or child had 
any income from any source including Social Security.  
However, on a May 1996 Eligibility Verification Report he 
indicated that he and his spouse and child were each in 
receipt of Social Security benefits.  The regional office 
later received an award certificate from the Social Security 
Administration dated in late June 1995 reflecting that the 
veteran would receive his initial Social Security benefit 
check in August 1995.  Accordingly, it was necessary to 
terminate his award of improved disability pension effective 
in September 1995 with the resulting overpayment in his 
account.  

The veteran had been informed at the time of his June 1995 
award of improved disability pension that the rate of pension 
paid depended in part upon the amount of his family income 
and he had been asked to immediately report any change in 
income to the VA.  However, as noted above, the veteran did 
not report the receipt of his family's Social Security 
benefits to the VA until submission of his May 1996 
Eligibility Verification Report, some nine months after he 
had received his initial Social Security benefits check.  
Thus, there was some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
receipt of his family Social Security benefits.  

The veteran has maintained that he reported his Social 
Security benefits in August 1995; however, there is no 
documentation in the claims file to support his contention.  
However, the veteran did report the receipt of the family 
Social Security benefits on the initial Eligibility 
Verification Report sent to him following the June 1995 award 
of improved disability pension.  Further, the veteran has 
maintained that he was unaware he was not entitled to 
continue to receive his improved disability pension following 
the receipt of his Social Security benefits.  He has 
indicated that he has had two heart attacks and his wife has 
had several strokes and is currently in a nursing home.  The 
record indicates that the veteran is severely disabled as a 
result of all of his disabilities as evidenced by the fact 
that he has been awarded benefits at the housebound rate.  In 
view of the severity of the veteran's disabilities and the 
noted other factors, it is not apparent there was any willful 
intent on the part of the veteran to obtain or retain VA 
benefits to which he was not entitled.  Accordingly, the 
Board concludes that there was no bad faith on the part of 
the veteran in creation of the overpayment.  Thus, his 
request for a waiver of recovery of the indebtedness is not 
barred on that basis.  

Since bad faith has not been found, the Board is not 
precluded from considering whether recovery of the 
indebtedness from the veteran would be against equity and 
good conscience.  In this regard, the facts and circumstances 
in the particular case must be weighed carefully.  Factors 
which must be considered include the relative fault of the 
debtor, weighing such fault against any fault on the 
Government's part, whether there was any unjust enrichment, 
whether there would be undue financial hardship resulting 
from recovery of the overpayment, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized and whether the debtor relinquished a valuable 
right or changed position by reason of having relied upon the 
erroneous benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

There was some fault on the part of the veteran in creation 
of the overpayment by failing to promptly report the receipt 
of his family Social Security benefits to the VA.  However, 
under the circumstances, the Board does not believe that 
there was a high degree of fault on his part.  In a financial 
status report received in November 1996, the veteran 
indicated that the combined family income, consisting solely 
of Social Security benefits, was $1,240 per month.  He listed 
monthly expenses of $1,732 per month including monthly 
payments on a hospital bill of $4,453 for hospitalization for 
his wife for strokes.  He had no appreciable assets other 
than the family residence.  He had used his improved 
disability pension to pay for his wife and daughter's medical 
bills.  In February 1997 the veteran submitted a financial 
report indicating that the family monthly income consisting 
of Social Security benefits was about $1,200 and that the 
family expenses were a similar amount.  It is clear that the 
family is functioning at a poverty level, with extraordinary 
expenses to deal with.  Thus, it appears that recovery of the 
indebtedness in this case would result in a severe financial 
hardship for the veteran and his family.  In view of the 
veteran's current financial situation it does not appear that 
waiver of the recovery of the overpayment would result in any 
unjust enrichment for him.  

In view of the above discussion the Board concludes that 
recovery of the overpayment of improved disability pension 
would be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  It follows that 
favorable action in connection with his appeal for a waiver 
of recovery of the overpayment is in order.  In arriving at 
its decision in this case the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

